Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-25 and 27 are allowed and remembered as claims 1-26. The original Claim 26 has been canceled. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art made of record fails to teach, 
As per claim 1 and corresponding claim 27, 
A method of locating at least one wheel-mounted electronic device on a wheeled vehicle, the method comprising: transmitting from an interrogation device a wireless signal from each of a plurality of interrogation locations; receiving, at said at least one wheel-mounted device and in respect of each interrogation location, the respective wireless signal; measuring, at said at least one wheel-mounted device and in respect of each interrogation location, a strength of the respective received wireless signal; transmitting, from said at least one wheel-mounted device and in respect of each interrogation location, a wireless signal indicating the measured signal strength; receiving, at said interrogation device said signals indicating measured signal strength; determining, from the received signals indicating measured signal strengths a circumferential location of said at least one wheel-mounted device with respect to a circumference of a respective wheel.


The Prior Art of record and not relied upon is considered pertinent to applicant's disclosure.    Lickfelt et al. (US 2011/0304442) shows a method and apparatus that recognizing tie sensor location.  Newly found Prior Art, Desai et al. (US 2009/0121858) shows the TPM sensors rotate with the rotating wheels that in turn cause the TPM transmissions to vary in signal strength relative to a rotational position of the specific vehicle wheel.  Watabe et al. (US 2013/0222128) and Utter et al. (US 2016/0075306) also show system and method of tire pressure detection.
However, the Prior Art of references individually or in combination not explicitly mention the specific structure arrangement as recited in the claims 1 and 27, respectively, including receiving, at said interrogation device said signals indicating measured signal strength; determining, from the received signals indicating measured signal strengths a circumferential location of said at least one wheel-mounted device with respect to a circumference of a respective wheel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOI C LAU/Primary Examiner, Art Unit 2689